UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1229



CARMAN WILLIAMS MURRAY, a/k/a Carman Y.
Williams,

                                              Plaintiff - Appellant,

          versus


JULIUS MURRAY, SR.,

                                               Defendant - Appellee,

          and


MARNE SHERMAN; SHERMAN & BOUKNIGHT,

                                                          Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-02-1050-3-22BD)


Submitted:   April 15, 2004                 Decided:   April 22, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carman Williams Murray, Appellant Pro Se.       Julius Murray, Sr.,
Appellee Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Carman Williams Murray appeals the district court’s order

accepting the recommendation of the magistrate judge to grant

summary judgment to Julius Murray and dismiss her tort claims as

meritless.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Murray v. Murray, No. CA-02-1050-3-22BD (D.S.C. Feb.

13, 2004).    We deny the Appellant’s motion to strike Appellee’s

brief.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -